DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-6, in the reply filed on 4/21/2022 is acknowledged.  The traversal is on the ground(s) that there is no evidence of record to show distinction between the groups and there is no serious burden.  This is not found persuasive because Groups I and II are drawn to different statutory categories of invention, requiring serious search and examination burden.  One of ordinary skill in the art would recognize that different processing protocols and parameters may be used to achieve the broadly claimed microstructure, in particular, wherein the claimed composition comprises a substantial number of optional elements. Furthermore, Applicant provides no evidence to show that the method of making of Group II is the only possible method of achieving a stainless steel meeting the claimed composition and microstructure of Group I.  The requirement is still deemed proper and is therefore made FINAL.
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/21/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said steel having a microstructure formed from a sigma phase with a mass percentage between 40 and 80% and an austenitic phase within a mass percentage between 20 and 60%.”  It is unclear if the limitation is drawn to a steel with a microstructure comprising sigma and austenite phase or a final steel formed from a steel comprising sigma and austenite phases and therefore, not necessarily requiring the presence of said phases.  Claims 2-5 are indefinite based on their dependency.
Claim 6 recites the limitation “said steel having a microstructure formed from a sigma phase with a mass percentage between 40 and 80% and an austenitic phase within a mass percentage between 20 and 60%.”  It is unclear if the limitation is drawn to a steel with a microstructure comprising sigma and austenite phase or a final steel formed from a steel comprising sigma and austenite phases and therefore, not necessarily requiring the presence of said phases.  
Claim 5 recites the limitation "the movement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura, et al., “The Aging Behavior of an Fe-Cr-Ni Duplex Alloy of Ferrite and Austenite,” Nippon Kinzoku Gakkaishi – Journal of the Japan Institute of Metals, Vol. 40, no. 4, April 30, 1976, pages 353-360 (cited below as pages 1-8 as printed page numbers are absent from the document)(cited on IDS).
With respect to Claim 1, Tamura teaches a stainless steel with a composition, by weigh%, as follows (p.2; Table 1):

Claim 1
Tamura
Cr
26-40
30.4
Ni
5-20
8.17
Mn
0-5
0.004
Al
0-5
-
Mo
0-3
-
Cu
0-2
-
Si
0-5
0.008
Ti
0-1
-
Nb
0-1
-
C
0-0.1
0.002
N
0-0.1
-
S
0-0.5
0.014
P
0-0.1
0.001
Fe
Balance with impurities of 
≤ 0.5 each
Balance


Compositional ranges including zero, including the claimed ranges of Mn, Al, Mo, Cu, Si, Ti, Nb, C N, S, and P, are interpreted as optional elements.  Tamura teaches a stainless steel having a composition falling within each of the required ranges.  Additionally, as Tamura teaches compositional contents down to 0.001 wt%, any additional possible impurity content is deemed to fall at a level below 0.001 wt%, within the claimed range. Therefore, Tamura teaches a stainless steel with a composition sufficiently specific to anticipate the instantly claimed ranges.
Tamura further teaches an embodiment wherein the steel is subjected to an aging treatment at 650° or 750° C in order to tailor the structure and properties of the alloy, resulting in steel comprising a mixture of austenite and sigma phases resulting from transformation from 100% ferrite structure and exhibiting a hardness of approximately 720 Hv. (p. 4-6; Fig. 7-8).  While Tamura is silent as to the specific content of the austenite and sigma phases and silent as to whether the material is paramagnetic, the reference teaches a stainless steel having the same composition and made with substantially the same aging treatment as the instantly disclosed method of making (see, e.g., Claim 7), resulting in a hardness falling within the claimed range, and a structure comprising up to 100% total of austenite and sigma phases.  Therefore, the stainless steel of Tamura would necessarily be expected to result in a stainless steel having the same structure and properties including a paramagnetic stainless steel comprising a content of sigma and austenite phases and a hardness HV10 falling within the instantly claimed ranges. 
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
With respect to Claims 2-3, Tamura teaches a stainless steel with a composition falling within the instantly claimed ranges. (see rejection of Claim 1 above).
With respect to Claim 4, the claim is drawn to a “part,” however, the claim provides no further structure or limitation with respect to the part.  Therefore, any article/object formed from the steel is deemed to constitute a part meeting the instant claim.  Tamura teaches a stainless steel in the form a test specimen (p. 2-5; see also, Fig. 2, teaching specifically, a tensile specimen) meeting the claimed composition, hardness, and microstructure (see rejection of Claim 1 above) and is therefore, deemed to teach a part anticipating the instant claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura, et al., “The Aging Behavior of an Fe-Cr-Ni Duplex Alloy of Ferrite and Austenite,” Nippon Kinzoku Gakkaishi – Journal of the Japan Institute of Metals, Vol. 40, no. 4, April 30, 1976, pages 353-360 (cited below as pages 1-8 as printed page numbers are absent from the document)(cited on IDS).
In the alternative to the above rejections of Claims 1-4, Tamura further teaches an embodiment wherein the steel is subjected to an aging treatment at 650° or 750° C in order to tailor the structure and properties of the alloy, resulting in steel comprising a mixture of austenite and sigma phases resulting from transformation from 100% ferrite structure and exhibiting a hardness of approximately 720 Hv. (p. 4-6; Fig. 7-8).  In particular, the reference teaches adjusting aging time to control the microstructure of the steel, including aging which results in up to 100% total of austenite and sigma phases.  
Therefore, Tamura is deemed to teach ranges of sigma and austenite phases which fall within, or alternatively, overlap the instantly claimed content ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.  Moreover, Tamura teaches that the content of austenite, sigma, and optionally, ferrite phases are result effective variables.  Therefore, it would have been obvious to one of ordinary skill in the art to vary aging parameters to achieve a desired content of sigma and austenite phases, with a reasonable expectation of success.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura, et al., “The Aging Behavior of an Fe-Cr-Ni Duplex Alloy of Ferrite and Austenite,” Nippon Kinzoku Gakkaishi – Journal of the Japan Institute of Metals, Vol. 40, no. 4, April 30, 1976, pages 353-360, as applied to Claim 4 (with respect to claim 5) above, in view of Inoue et al. (US 2007/0242569).
With respect to Claims 5-6, the limitation “horological component” in claim 5 is interpreted as any component related to a timepiece, such as a watch or clock, and includes components such as the movement, case or enclosure, and any supporting components, such as a watch band.  With respect to Claim 6, the limitation “horological component” retains the same interpretation but is limited to components of “[a] watch” as claimed.
Tamura teaches a stainless steel, including a stainless steel part meeting the claimed composition, hardness, and microstructural ranges (see rejections of Claims 1-4 above); however, the reference is silent as to forming the steel into a horological component or a watch comprising a horological component made from the stainless steel as required by claims 5 and 6, respectively.
Inoue teaches a watch comprising a stainless steel watch case, thus teaching a watch comprising a horological component made from stainless steel. (para. 48; Fig. 1).
It would have been obvious to one of ordinary skill in the art to use a known stainless steel exhibiting high hardness as taught by Tamura, to form a horological component such as a watch case, as taught by Inoue, in order to obtain a watch with a durable case.  As evidenced by Inoue, stainless steel is a conventional material selection for horological components.  It would have been obvious to one of ordinary skill in the art, therefore, to use a stainless steel exhibiting improved properties, as taught by Tamura, to form a horological component, in order to obtain a component with said properties.  Moreover, a mere change in form has been held to establish a prima facie case of obviousness.  MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735